IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-18-00046-CR

BRIAN CHRISTOPHER DAWSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 15349


                         REINSTATEMENT ORDER

      This appeal was abated so that the trial court could make findings of fact and

conclusions of law as requested by appellant. The findings and conclusions have been

made and filed with this Court.

      Accordingly, this appeal is reinstated. The briefing schedule is reset. Appellant’s

amended or supplemental brief, if any, is due 30 days from the date of this Order. The

State’s brief is due 30 days after appellant’s amended or supplemental brief is filed. If

appellant decides no amended or supplemental brief will be filed, appellant must notify
the Court within 14 days from the date of this Order. The State’s brief will then be due

30 days after the date appellant notifies the Court that no amended or supplemental brief

will be filed. If no amended or supplemental brief is timely filed and appellant does not

notify the Court that no amended or supplemental brief will be filed, the State’s brief is

due 60 days from the date of this Order.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed August 29, 2018




Dawson v. State                                                                     Page 2